Exhibit 10.17.2


AMENDMENT NO. 1 TO
SUBSERVICING AGREEMENT
This AMENDMENT NO.1 TO SUBSERVICING AGREEMENT (“Amendment”), dated as of
December 29, 2016 by and between New Residential Mortgage LLC (the
“Owner/Servicer”), and Ditech Financial LLC (“Ditech” or the “Subservicer” and
together with Servicer, the “Parties”).
RECITALS
WHEREAS, the Parties entered into that certain Subservicing Agreement, dated as
of August 8, 2016, as amended (“Subservicing Agreement”); and
WHEREAS, the Parties desire to amend the Subservicing Agreement (i) to revise
the definition of Quarterly Refinancing Percentage to clarify that such
percentage is only applicable to Prior Ditech Serviced Loans (as defined in the
Subservicing Agreement) which are subject to the Recapture Agreement (as defined
in this Amendment), (ii) to provide that the Subservicer termination event with
cause set forth in Section 5.3(y) of the Subservicing Agreement shall no longer
apply if the Recapture Agreement has been terminated and (iii) to remove the
payment of Ditech Transfer Fees (as defined in the Subservicing Agreement) in
connection with a termination of Subservicer with cause pursuant to Section
5.3(y) of the Subservicing Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
I.
Amendments.

a.    The following definition of “Recapture Agreement” is hereby added to
Article I of the Subservicing Agreement in its appropriate place in alphabetical
order:


“Recapture Agreement: The MSR Recapture Agreement, dated as of August 8, 2016,
by and between the Subservicer and the Owner/Servicer, as may be amended,
restated or modified pursuant to its terms and in effect from time to time”.
b.    The definition of Quarterly Refinancing Percentage is hereby deleted in
its entirety from Article I in the Subservicing Agreement and replaced with the
following:


“Quarterly Refinancing Percentage: With respect to the Prior Ditech Serviced
Loans which are subject to the Recapture Agreement during the applicable
Quarterly Collection Period and a Calculation Date, a fraction, expressed as a
percentage, the numerator of which is equal to the aggregate principal balance
of the New Mortgage Loans that were originated by the Subservicer and were
refinancings of Prior Ditech Serviced Loans that were subserviced by the
Subservicer over such Quarterly Collection Period (and subject to the Recapture
Agreement) as measured on their respective refinancing date, and the denominator
of which is the aggregate principal balance of all Prior Ditech Serviced Loans
which were subject to the Recapture Agreement during such Quarterly Collection
Period that voluntarily prepaid in full over such Quarterly Collection Period
(measured as of the date of such prepayment).”


720563610.5

--------------------------------------------------------------------------------




c.    Section 5.3(y) of the Subservicing Agreement is hereby deleted in its
entirety and replaced with the following:


“(y) the Quarterly Refinancing Percentage falls below 10% for two (2)
consecutive Calculation Dates on or after March 31, 2017; provided, however,
that this Section 5.3(y) shall not be applicable to the extent that the
Recapture Agreement has been terminated.”
d.    Section 5.4(b) of the Subservicing Agreement is hereby deleted in its
entirety and replaced with the following:


“(b)    Payment of Ditech Transfer Fees. Notwithstanding anything to the
contrary in this Agreement, within three (3) Business Days following receipt of
the applicable notice of termination, the Subservicer shall remit to the
Owner/Servicer the applicable Ditech Transfer Fees if: (i) the Owner/Servicer
terminates this Agreement with respect to one or more Mortgage Loans with cause
pursuant to Section 5.3 (other than with respect to a termination pursuant to
Section 5.3(y)) or (ii) the Subservicer terminates this Agreement without cause
at any time, as further described in Section 5.2(b).”
II.
Limited Effect. Except as amended hereby, the Subservicing Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Subservicing Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Subservicing Agreement, any reference in any of such items to the Subservicing
Agreement being sufficient to refer to the Subservicing Agreement as amended
hereby.

III.
Counterparts. Signatures of the Parties transmitted by facsimile or .pdf shall
be deemed to have the same effectiveness as if they are original signatures for
all purposes.

[Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


NEW RESIDENTIAL MORTGAGE LLC (Owner/Servicer)


By: New Residential Investment Corp., its managing member


 


By:
/s/ Nicola Santoro, Jr.
 


Name:
Nicola Santoro, Jr.
 


Title:
Chief Financial Officer
 


Date:
December 29, 2016
 









Signature Page to Amendment No. 1 to Subservicing Agreement



--------------------------------------------------------------------------------








DITECH FINANCIAL LLC (Subservicer)




By:                        


Name:                             


Title:                             


Date:                         


Signature Page to Amendment No. 1 to Subservicing Agreement



--------------------------------------------------------------------------------










